Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: sealing element in claim 1.
Such claim limitation(s) is/are: retaining unit in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14-16, 18-26, 31, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170135516 A1 to Fantappie (“Fantappie”).
Fantappie discloses:
Regarding claim 1: a cartridge receptacle for producing a beverage means of a cartridge (e.g., pod 20) which comprises a reservoir (e.g., interior of pod 20) filled with a beverage substance (e.g., pod 20 may include a variety of different solutes, such as coffee, espresso, cappuccino, soluble milk, soluble chocolate, etc., sealed with the pod body 23) (e.g., Fig. 1 and para 50), 

the cartridge receptacle comprising a mixing chamber (e.g., area 103) that is fluidically connectable to the reservoir of the cartridge; 
a fluid feed (e.g., conduits 55, 58) that connects the mixing chamber to a fluid source of the beverage machine; (e.g., Fig. 1, 3, 6A and 7A-7E and para 55), 
a spike guide (e.g., translation handle 110 and linkage assembly 112) and a piercing spike (e.g., spikes 77) mounted in a displaceable manner within the spike guide (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76), 
wherein the piercing spike is displaceable between a retracted position (e.g., Fig. 7A), in which the piercing spike is away from a sealing element (e.g., pod surfaces 32 and 33) of the cartridge, and an extended position (e.g., Fig. 7B), in which the piercing spike pierces the sealing element of the cartridge and projects into the reservoir (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76), 
wherein an outer wall of the piercing spike has at least one lateral channel (e.g., port 81) for conveying the beverage substance out of the reservoir of the cartridge and in a direction of the mixing chamber of the cartridge receptacle when the sealing element is pierced (e.g., Fig. 1, 4A-4E and 7A-7E and para 56 and 64-76);
wherein the beverage substance is conveyed out of the reservoir of the cartridge and directed into the mixing chamber of the cartridge receptacle and the beverage substance is mixed in the mixing chamber with a fluid from the fluid source of the beverage production machine (e.g., Fig. 1, 4A-4E and 7A-7E and para 56 and 64-76); and 

Regarding claim 9: wherein the piercing spike has a twist prevention means in a form of a rib (e.g., protrusions 31, 75) protruding radially from a base part (e.g., part at surfaces 71 and 73) (e.g., Fig. 2 and 4A-4E and para 51);
Regarding claim 14: wherein the spike guide has a guide part with an internal guide channel (e.g., internal channel of where translation handle 110 and linkage assembly 112 operate) for receiving the piercing spike (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76), 
wherein the guide channel of the guide part is configured in a cylindrical or frustoconical manner (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76), and 
wherein a circumferential stop (e.g., pod seating surface 109) is formed at an end of the guide part that faces the cartridge, the stop limiting the movement of the piercing spike in a direction of the reservoir (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76), 
wherein the stop comprises a region with a reduced diameter relative to the guide channel (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76);
Regarding claim 15: wherein a groove (e.g., grooves seen in Fig. 1) corresponding to a rib (e.g., protrusions 31, 75) is formed as twist prevention means within a wall of the guide channel (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76);
Regarding claim 16: wherein the guide part is arranged in the mixing chamber and protrudes from a bottom of the mixing chamber in a direction of the cartridge (e.g., Fig. 1, 4 and 7A-7E and para 51, 52, 56 and 64-76);
Regarding claim 18: wherein the piercing spike transferable from the retracted position into the extended position when a cartridge system is inserted into the beverage preparation machine (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
 Regarding claim 19: wherein the cartridge emptying device is configured such that the beverage substance is pushed out of the reservoir into the mixing chamber by the compressed air (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
 Regarding claim 20: wherein the mixing chamber has a beverage outlet through which the beverage formed from a blend of the beverage substance with the fluid is discharged, wherein the cartridge receptacle is configured such that the beverage is able to be introduced directly into a portable vessel from the beverage outlet (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
Regarding claim 21: wherein the cartridge receptacle is releasably connectable to the cartridge via a latching connection (e.g., Official notice is taken that latching was well known at the time of invention and it would have been obvious to one of ordinary skill to provide a latch in order to use a simple, convenient and reliable means of connection);
 Regarding claim 22: wherein the cartridge has a cartridge opening fluidically connected to the reservoir, wherein the cartridge opening is closed by the sealing element in the initial state, wherein the sealing element comprises a sealing foil (e.g., foil disclosed in para 52) which has been applied to and sealed onto the edge of the cartridge opening (e.g., Fig. 1, 4 and 7A-7E and para 52, 56 and 64-76);
Regarding claim 23: wherein the cartridge system is insertable into the beverage preparation machine, wherein the cartridge system has the cartridge, which comprises the reservoir filled with the beverage substance, and the cartridge receptacle connected to the cartridge, as claimed in claim 1 (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
 Regarding claim 24: a beverage preparation machine for producing a beverage, into which the cartridge system claimed in claim 23 is insertable (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76), wherein the beverage preparation machine has a retaining unit (e.g., retaining member 108) which the cartridge receptacle connected to the cartridge is insertable, the fluid source for injecting the fluid into the fluid feed, and a compressed-air source blowing compressed air into a compressed-air connection (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
 Regarding claim 25: wherein as a result of a movement of the capsule receptacle relative to the retaining unit, the piercing spike is transferred from the retracted position into the extended position (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76); 
 Regarding claim 26: wherein the retaining unit comprises a fastening flange (e.g., retaining member 108) which engages around the cartridge receptacle during or after insertion into the retaining unit, and wherein during the movement of the capsule receptacle relative to the retaining unit the piercing spike is transferred from the retracted position into the extended position (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
Regarding claim 31: the mixing chamber of the cartridge receptacle is arranged below the reservoir of the cartridge after the cartridge receptacle and the cartridge are inserted into the beverage producing machine (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76);
Regarding claim 32: the beverage substance and the fluid from the beverage production machine are mixed in a region outside of the cartridge (e.g., Fig. 1, 4 and 7A-7E and para 56 and 64-76); and
Regarding claim 35: the cartridge receptacle comprises one or more lateral channels (e.g., lateral channels seen in Fig. 5-7) (e.g., Fig. 1 and 4-7 and para 56 and 64-76).
To the extent that it may be argued that Fantappie discloses surface 32 is foil corresponding to the disclosure of the claimed sealing element but does not disclose that surface 33 is foil, it is noted that surface 33 is equivalent to foil and that it would have been obvious to one of ordinary skill in the art to modify surface 33 by the teachings in Fantappie regarding surface 32 in order to provide a material that seals the pod for storage, but permits puncturing by the inflow puncturing cap spikes 53 to allow infusion of fluid into the pod.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of US 20090199518 A1 to Deuber et al. (“Deuber”).
Fantappie further discloses:
Regarding claim 2: wherein the piercing spike comprises a cylindrical or frustoconical base part (e.g., part between surfaces 71 and 73 is cylindrical) and a piercing part (e.g., spikes 77) that extends in a direction of the reservoir, wherein the piercing part is configured in the form of a cone (e.g., Fig. 4A-4E and para 56). 
Fantappie does not explicitly disclose the piercing part is configured in the form of an obliquely truncated cone (as recited in claim 2).
However Deuber discloses:
Regarding claim 2: the piercing part is configured in the form of an obliquely truncated cone (e.g., Fig. 4-6 and para 136-139);
Regarding claim 3: wherein the piercing spike comprises an intermediate part arranged between the base part and the piercing part, said intermediate part being configured in a frustoconical manner, wherein a circumferential shoulder formed between the base part and the intermediate part, and wherein a circumferential edge is formed between the piercing part and the intermediate part (e.g., Fig. 4-9 and para 136-143);
Regarding claim 4: wherein the piercing part is configured such that an oblique cut face of the obliquely truncated cone faces the reservoir, wherein the oval circumference of the cut face at least partially represents a cutting edge for perforating the sealing element (e.g., Fig. 4-9 and para 136-143). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Fantappie as suggested and taught by Deuber in order to provide penetration means which is able to be produced simply and cost-effectively, and is to be capable, in particular on the extraction side, of carrying out an actual straining function.


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantappie in view of US 20020007671 A1 to Lavi et al. (“Lavi”).
Fantappie does not explicitly disclose an integrated compressed-air line (as recited in claim 10).
However, Lavi discloses:
Regarding claim 10: wherein the piercing spike has an integrated compressed-air line, which is a cartridge emptying device, wherein the compressed-air line extends along the piercing spike from a first end of the piercing spike to a second end of the piercing spike (e.g., Fig. 19A-F and para 139-144);
 Regarding claim 11: wherein a compressed-air connection for connecting to a compressed-air source is formed at the second end, and a compressed-air outlet for blowing compressed air into the reservoir is formed at the first end (e.g., Fig. 19A-F and para 139-144);
 Regarding claim 12: wherein the compressed-air outlet is configured as an opening in the cut face (e.g., Fig. 19A-F and para 139-144); and
Regarding claim 13: wherein the compressed-air connection configured as an opening in a base part, and wherein the base part is arranged in the cartridge receptacle such that the compressed-air connection is accessible from outside the cartridge receptacle (e.g., Fig. 19A-F and para 139-144).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Fantappie as suggested and taught by Lavi in order to facilitate the delivery of ingredients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-26 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 30-33 of copending Application No. 16/069633. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of copending Application No. 16/069633 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16/069633.


Claims 1-16, 18-26 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 23-26 of copending Application No. 16/390471. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of copending Application No. 16/390471 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16/390471.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-26 and 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 18-21, 26, 29-32 and 37-42 of copending Application No. 16/390105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of copending Application No. 16/390105 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16/390105.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5-8 and 33-34 would be allowable if the double patenting is overcome.
Response to Amendment
The amendment of 01/07/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.
The remarks then address the prior art rejections. The remarks note the rejection of claims 1, 9 and 14-26 as obvious over Fantappie and note the amendments to claim 1. The remarks next state that Applicant submits the Examiner will be unable to present evidence that Fantappie teaches or suggests the aforementioned elements and then discuss the Fantappie reference. The remarks state that, in Fantappie, the fluid from the beverage machine is supplied into the pod and mixes with the solute inside of the pod to create the beverage and then assert that claim 1 is amended to clarify that the beverage substance from the cartridge is mixed with the fluid from the fluid source of the beverage production machine in the mixing chamber of the cartridge receptacle, not within the cartridge like Fantappie. The remarks further state that Fantappie appears to be completely silent regarding a cartridge receptacle that is fastened around an end of the cartridge before the cartridge receptacle and the cartridge are inserted into the beverage machine, that the alleged cartridge receptacle of Fantappie (e.g., translation mechanism 100) is not fastened around an end of the Fantappie pod, nor is the Fantappie translation mechanism 100 inserted into a beverage machine like the instant claims call for and that the Fantappie translation mechanism 100 is part of the actual beverage device and thus is not inserted into any beverage machine. The remarks conclude that, for at least these reasons, Applicant submits claim 1 is novel over Fantappie, and because there is no rational reasoning to modify Fantappie to have at least the aforementioned amended features of claim 1 without relying on hindsight reasoning and Applicant's 
The remarks next state that claims 2-4 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Fantappie in view of Deuber et al., U.S. Publication No. 2009/0199518, this rejection is respectfully traversed and, without conceding the validity of the rejection of claims 2-4, or the appropriateness of the Examiner relying on Fantappie and Deuber to reject claims 2-4, Applicant submits these claims are allowable for at least their dependence on claim 1. The remarks then state claims 10-13 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Fantappie in view of Lavi et al., U.S. Publication No. 2002/0007671, this rejection is respectfully traversed and that, without conceding the validity of the rejection of claims 10-13, or the appropriateness of the Examiner relying on Fantappie and Lavi et al to reject claims 10-13, Applicant submits these claims are allowable for at least their dependence on claim 1. The remarks further state that Applicant respectfully requests the Examiner withdrawal the rejection of claims 2-4 and 10-13 and allow these claims. However, claim 1 is presently rejected as set forth and explained above and claims 2-4 and 10-13 are further rejected as set forth above.
The remarks then address the double patenting rejections. The remarks note the double patenting rejections and state that, Applicant respectfully submits that given the provisional nature of 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 24, 2022